Citation Nr: 1025275	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral bunions and foot 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1991 to January 
1992, with additional service in the Army Reserves until June 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2004 rating decision in which the RO denied the 
Veteran's claim for service connection for a bilateral bunion and 
foot condition.  The Veteran filed a notice of disagreement (NOD) 
in January 2005.  A statement of the case (SOC) was issued in 
November 2005, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in December 
2005.

In June 2008, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After accomplishing further action, the AMC continued 
to deny the claim (as reflected in an April 2009 supplemental SOC 
(SSOC)) and returned the matter on appeal to the Board for 
further consideration.

In December 2009, the Board sought the opinion of a podiatrist in 
connection with this claim.  After receiving a response, in 
April 2010, the Board asked the expert to clarify his opinion; 
the requested clarification was received later that month.  A 
copy of the podiatrist's  opinion and clarification has been 
furnished to the Veteran and his representative; to date, 
however, no response has been received.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although asymptomatic pes planus and an unusually long big 
toe were noted in the report of the Veteran's March 1991 Reserve 
enlistment examination, the service treatment records from the 
Veteran's active and reserve duty document no foot disability.

3.  The most persuasive medical opinion on the question of 
whether there exists a medical nexus between the Veteran's 
current bilateral bunions, hallux valgus, and/or hammertoes 
(documented post service) and service indicates that such a 
relationship is less likely than not.


CONCLUSION OF LAW

The criteria for service connection for bilateral bunions and 
foot disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, a June 2004 pre-rating letter provided notice to 
the Veteran explaining what information and evidence was needed 
to substantiate the claim for service connection, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
October 2004 RO rating decision reflects the initial adjudication 
of the claim after issuance of the June 2004 letter.  

A March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the March 2006 letter, and opportunity for the Veteran to 
respond, the April 2009 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the report of an August 2008 VA 
examination.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by her representative, on her behalf.  The Board 
also finds that no additional RO action to further develop the 
record on the claim for service connection is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's Reserve 
service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. 
§ 101(22), (24); 38 C.F.R. § 3.6.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim must be denied. 

The Veteran claims that he developed a bilateral bunion and foot 
condition during service.  The report of the Veteran's March 1991 
Reserve enlistment examination reflects a notation of 
asymptomatic pes planus and an unusually long big toe.  However, 
service treatment records from the Veteran's active and reserve 
duty are devoid of any notation as to any complaints, findings, 
or diagnosis of any bunion or foot disability.  The report of a 
May 1996 service medical examination reflects a normal evaluation 
of the feet.  Additionally, on a May 1996 Report of Medical 
History, the Veteran indicated that she did not have any foot 
trouble.  While there is a May 1999 diagnosis of bilateral 
hammertoes and right foot bunion with hyperkeratosis by Dr. C. A. 
N., the date of this diagnosis was after the Veteran's period of 
active duty service, and fails to correspond with any active duty 
or reserve dates provided in the Chronological Statement of 
Retirement Points ARPC Form 249-2-E.  Thus, the service treatment 
records do not show a foot disability.  

Post service, more recent medical records document current 
bilateral bunion and foot disabilities.  An April 2004 record of 
treatment by Dr. R. G. D. reflects diagnoses of hallux abducto 
valgus, bilaterally and hammertoes two through four bilaterally.  
A later July 2004 record from Dr. D. reflects an assessment of 
status post bunionectomy and arthroplasty.  The Veteran was 
afforded a VA examination in August 2008.  The examiner provided 
diagnoses of right and left foot strain-residuals of surgery 
with mild first metatarsophalangeal joint degenerative changes 
bilaterally.  

Moreover, the record reflects several opinions addressing whether 
there exists a nexus between current foot disability and the 
Veteran's service.  

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 , 173(1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

The Board notes that in April 2004 and July 2004, Dr. D. opined 
that the Veteran's bunion and hammertoe deformity possibly could 
have started from military boots.  Dr. D. indicated that the 
Veteran's medical records were reviewed and there were no visits 
with complaints of painful feet, bunions, or hammertoes.  While 
the records from Dr. D. suggest that the Veteran has a current 
bilateral foot disability related to service, the speculative 
terminology used by Dr. D. provides an insufficient basis for an 
award of service connection.  See Winsett v. West, 11 Vet. App. 
420, 424 (1998).  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not probative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not: language by a physician is too speculative).  As the 
opinions offered by Dr. D. employed the terms "possibly" and 
"could," the Board finds that they are speculative in nature, 
and thus, the Board assigns them little, if any, probative value.

In connection with an August 2008 VA examination, the examiner 
opined that it was at least as likely as not that the Veteran's 
condition was caused by or exacerbated by her time on active 
duty.  However, the examiner did not provide a rationale for her 
opinion.  Consequently, the claims file was returned to the 
examiner so she could provide the reasons and bases for her 
opinion.  In a December 2008 addendum to her opinion, the VA 
examiner mis-identified a medical record from the claims file.  
She quoted passages from two medical texts which indicated that 
corns form over pressure points of bony prominences.  One of the 
texts also indicated that hallux valgus deformity occurs in women 
approximately 10 times more frequently than in men and that a 
major contributing cause of hallux valgus deformity is wearing 
tight pointed-toed shoes that women often wear.  Again, however, 
the examiner did not provide a coherent, succinct statement 
explaining why she thought it was as likely as not that the 
Veteran has a current foot condition that was incurred in or 
aggravated by an event during the Veteran's active duty or due to 
in injury that occurred during the Veteran's ACDUTRA.  

Because the August 2008 VA examiner mis-identified records and 
supporting statements that do not, in fact, associate the 
Veteran's current foot disabilities with any event from her 
active service or ADCUTRA, and did not provide sufficient 
supporting rationale, the Board determined that the opinions 
reflected in the August 2008 VA examination report and 
December 2008 addendum are not probative of the medical nexus 
question, and sought another medical opinion.

In January 2010, a staff podiatrist at the VA North Texas Health 
Care System reviewed the Veteran's claims file and concluded that 
the Veteran most likely was born with her bunion and hammertoe 
deformities, and, perhaps, had aggravated conditions, possibly 
while in the service.  As with the opinions offered by Dr. D., 
this physician also utilized speculative language.

Hence, VA staff podiatrist was asked to re-review the claims file 
and clarify his opinion.  In April 2010, the podiatrist commented 
on the Veteran's reserve enlistment findings and lack of 
documentation that referenced any issues relating to diagnosis or 
treatment of bunion or other foot deformity while on active duty 
or ACTUDRA.  The podiatrist concluded that based on his review of 
the claim, it was not at least as likely as not (i.e., less 
likely than not) that the Veteran's foot disorders were the 
result of disease or injury during a period of active duty 
military service or ACDUTRA.  The Board notes that in contrast to 
Dr. D. and the August 2008 VA examiner, the podiatrist used 
definitive language in expressing his opinion.  As a podiatrist, 
he has expertise concerning medical issues of the feet.  He based 
his opinion on a full review of the record and supported his 
opinion by fully stated rationale.  Accordingly, the Board 
accords the April 2010 podiatrist opinion greater probative 
weight than the other medical opinions of record.  

As such, the Board finds that the most persuasive opinion on the 
question of medical nexus between current bilateral bunions 
and/or other foot disability and service question weighs against 
the claim.

In addition to the medical evidence, in adjudicating this claim, 
the Board has considered the assertions of the appellant, as well 
as those advanced by her representative, on her behalf; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, this claim turns on the medical 
question of whether there exists a relationship between a current 
foot disability and service, a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. App. 
134, 137-38 (1994).  As the Veteran and her representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to render a 
probative (persuasive) opinion on the medical matter on which 
this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for bilateral bunions and foot disability must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral bunions and foot disability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


